Citation Nr: 0025303	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-08 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Waiver of recovery of a pension overpayment in the amount of 
$2,207.00 to include timeliness of the substantive appeal.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




INTRODUCTION

The appellant served on active duty from December 1952 to 
October 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in November 1998, by the 
Committee on Waivers and Compromises (COWC) of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).



REMAND

Review of the record reveals that there is some question 
surrounding whether the appellant has submitted a Substantive 
Appeal such to perfect his appeal to the Board.  The record 
reflects that the appellant's request for waiver of 
overpayment of pension benefits in November 1998.  He was 
notified of that decision in November 1998 and he submitted a 
Notice of Disagreement in May 1999.  In July 1999, the RO 
issued a Statement of the Case.  In September 1999, the 
appellant submitted documentation indicating that he had 
filed for bankruptcy.  A VA Form 646 dated in October 1999 is 
of record; however, this document was not date-stamped and 
there is no indication when it was received into the record.  
If the VA Form 646 was received prior to November 19th, 1999, 
it could serve to perfect the appellant's appeal.  

Furthermore, although the appellant indicated that he filed 
for bankruptcy, as noted above, there is no indication within 
the record that the COWC had an opportunity to consider the 
impact of this development in the adjudication of his request 
for waiver of the outstanding pension overpayment.  In view 
of these circumstances, the Board believes that the COWC must 
be given the opportunity to address the appellant's recent 
bankruptcy and to provide appropriate reasons and bases 
discussing the significance of this development on the 
determination regarding the appellant's outstanding 
indebtedness.

In view of the above, the Board concludes that additional 
development is necessary to ensure due process in this case.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1. The appellant and his representative 
should be informed that there is a 
possible defect in their efforts to 
perfect the appeal and should be 
provided an opportunity to address 
this issue.  They should also be 
informed of the right to submit 
additional evidence and argument on 
the underlying request for waiver of 
overpayment.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2. The appellant should be requested to 
provide additional information 
regarding the status of his bankruptcy 
petition.

3. Upon completion of the above and 
receipt of any additional evidence and 
or argument in support of the 
appellant's claim, the RO should first 
address the issue of whether the 
appellant has submitted a timely 
Substantive Appeal.  If the appeal is 
deemed to be perfected, the RO should 
readjudicate the claim taking any 
additional evidence and argument into 
consideration to include the recent 
bankruptcy filing.  

If the claim remains denied, the appellant and his 
representative should be provided with a Supplemental 
Statement of the Case addressing the above development.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




